Citation Nr: 1501273	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chondromalacia and degenerative arthritis of the left knee.

2.  Entitlement to a rating higher than 10 percent for residuals of a medial meniscus repair and degenerative arthritis of the right knee.

3.  Entitlement to a compensable rating for residuals of a fracture of the proximal phalanx of the right great toe.


REPRESENTATION

Appellant represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to March 1965, and he died in September 2012.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board on appeal of a rating decision in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, after the Veteran's death, the Board issued a decision denying the claims on appeal.  In October 2013, the Board issued a vacatur of the September 2012 decision, as the Board did not have jurisdiction to decide the appeal because the Veteran had died prior to the issuance of the decision.  38 U.S.C.A. § 7 104(a); 38 C.F.R. § 20.904, 20.1302 (2014).

In August 2014, the Board remanded the case for additional development.

Pursuant to 38 U.S.C.A. § 5121A, the appellant has been substituted as the claimant in this appeal for the purposes of processing the claim to completion.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 



FINDINGS OF FACT

1.  The Veteran's left knee disability, diagnosed as chondromalacia and degenerative arthritis of the left knee, was manifested by flexion to 130 degrees and extension to zero degrees, and no more than slight recurrent subluxation or ligament instability. 

2.  The Veteran's right knee disability, diagnosed as residuals of a medial meniscectomy and degenerative arthritis of the right knee, was asymptomatic, without limitation of flexion or extension, recurrent subluxation, or ligament instability.  

3.  The Veteran's right great toe disability, diagnosed as residuals of the fracture of the proximal phalanx of the right great toe, was largely asymptomatic; moderate impairment was not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2014).

2.  The criteria for a rating higher than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

3.  The criteria for a compensable rating a right great toe disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As set forth above, the appellant, the Veteran's surviving spouse, has been substituted as the claimant in this case, as the Veteran died before the Board promulgated a decision of his appeal.  A February 2011 letter provided to the appellant, who was the Veteran's legal guardian, prior to the Veteran's death, satisfied the duty to notify provisions.  The letter included notice of the information pertinent the establishment of effective dates and disability ratings, and of the need to show the impact of disabilities on daily life and occupational functioning.  Additional notice is not required for a substitute.  See 38 U.S.C.A. § 5121A; 79 Fed. Reg. 52977, 52983 (Sep. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(f)(1)).

VA's duty to assist has also been met.  The Veteran's service treatment records and post-service treatment records have been obtained.  Pursuant to the Board's August 2014 remand, treatment records were obtained from the VA Medical Center (VAMC) in Reno, Nevada, dated to the time of his death.  Additionally, a VA examination was provided in March 2011.  The examination is sufficient for deciding the claims as it contains evidence necessary to evaluate the Veteran's service-connected disabilities in the context of the rating criteria.  Additional examination is not available.  See 38 U.S.C.A. § 5121A; 79 Fed. Reg. 52977, 52983 (Sep. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(f)(3)).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Ratings

As noted in the introduction, the Veteran, at the time of his death, had pending claims of entitlement to increased ratings for his service-connected bilateral knee and right great toe disabilities.  The RO has determined that the appellant, pursuant to 38 U.S.C.A. § 5121A, may be substituted in his place for purposes of adjudicating these pending claims.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   In evaluating the disability, the Board considers the potential for assigning one or more levels of rating-"staged" ratings-to account for any distinct periods of time when the evidence shows the Veteran may have experienced different levels of disability.  Thus, in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

Bilateral Knee Disabilities

The rating criteria for knee impairments is outlined in 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.

Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  Normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5260, limitation of knee flexion to 60 degrees is rated as noncompensable, limitation of knee flexion to 45 degrees is rated as 10 percent disabling, limitation of knee flexion to 30 degrees is rated as 20 percent disabling, and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Pursuant to Diagnostic Code 5261, limitation of knee extension to 5 degrees is rated as noncompensably disabling; limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 30 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Left Knee Disability

Throughout the appeal, the Veteran's left knee disability has been evaluated as 10 percent disabling based on evidence of slight instability, pursuant to Diagnostic Code 5257.

The relevant evidence of record consists primarily of the Veteran's March 2011 VA examination.  The Veteran's VA treatment records from the appeal period were also reviewed; however, the records do not include any specific findings relevant to the knee rating criteria.  Further, the statements submitted by the appellant on the Veteran's behalf (the appellant served as the Veteran's guardian, due to his advanced dementia) do not reflect complaints of any specific knee impairments.

During the March 2011 VA examination, the Veteran demonstrated range of left knee motion from zero degrees of extension to 130 degrees of flexion, without objective evidence of pain with active motion.  While the Veteran demonstrated objective evidence of pain following repetitive motion, he did not demonstrate any additional limitation after three repetitions of range of motion testing.  Further, the Veteran did not evidence any giving way, instability, or episodes of dislocation or subluxation.  

As the Veteran demonstrated left knee flexion to 130 degrees, his range of flexion far exceeded the requisite limitation of 45 degree limitation of flexion that would warrant the assignment of a 10 percent rating pursuant to Diagnostic Code 5260.  Likewise, as the Veteran demonstrated no, or zero degrees, of limitation of extension, this finding does not equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261.   

With regard to whether a higher rating is warranted based on functional loss, while the Veteran experienced pain on range of motion testing, the Veteran's pain did not cause any additional limitation of motion, thereby equating to a functional loss limiting flexion to 45 degrees or extension to 10 degrees, the criteria for a compensable rating under Diagnostic Codes 5260 and 5261.  See Mitchell, 25 Vet. App. at 43 (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

Moreover, as there was no objective evidence of instability, an increased rating based on moderate recurrent subluxation or lateral instability, the criterion for the next higher rating under Diagnostic Code 5257, is not warranted.

Further, no higher or additional ratings are warranted pursuant to the other rating criteria for knee impairments, as the Veteran did not demonstrate any knee ankylosis, dislocated semilunar cartilage, symptomatic removed semilunar cartilage, genu recurvatum, or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  

For these reasons, the Board finds that the criteria for a disability rating higher than 10 percent for the left knee disability have not been met.

Right Knee Disability 

The Veteran's right knee disability has been evaluated as 10 percent disabling pursuant to Diagnostic Code 5259, which assigns maximum 10 percent rating for symptomatic removed dislocated semilunar cartilage (symptomatic removed meniscus).  

During the Veteran's March 2011 VA examination, the Veteran demonstrated range of right knee motion from zero degrees of extension to 120 degrees of flexion, without objective evidence of pain with active motion.  The Veteran demonstrated objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion testing.   Further, the Veteran demonstrated no giving way, instability, or episodes of dislocation or subluxation.  

As the Veteran demonstrated right knee flexion to 120 degrees, this range of motion does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260.  Further, as the Veteran demonstrated right knee extension to zero degrees, this range of motion does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261.

With regard to whether a higher rating is warranted based on functional loss, while the Veteran experienced pain on motion, the pain did not create any additional limitation of motion, thereby raise to the level of functional loss to 45 degrees of flexion or 10 degrees of extension, the criteria for compensable ratings under Diagnostic Codes 5260 and 5261.  See Mitchell, 25 Vet. App. at 43 (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

Further, in the absence of any objective (or reported) evidence of knee instability, the findings do not more nearly approximate or equate to slight recurrent subluxation or lateral instability, the criterion for a separate 10 rating pursuant Diagnostic Code 5257.  

Moreover, as there was no objective evidence of instability, an increased rating based on moderate recurrent subluxation or lateral instability, the criterion for the next higher rating under Diagnostic Code 5257, is not warranted.

For these reasons, the Board finds that the criteria for a rating higher than 10 percent for the right knee have not been met.

Right Great Toe Disability

The Veteran's right great toe disability has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which outlines the rating criteria for foot injuries.  Pursuant to Diagnostic Code 5284, the criterion for a compensable, 10 percent rating is a moderate foot injury.  

However, the evidence of record throughout the appeal period indicates that the Veteran's right great toe disability was largely asymptomatic.  During his March 2011 VA examination, the Veteran did not evidence any painful motion, swelling, instability, or weakness or his right great toe, nor did he demonstrate any abnormal weight bearing.  Moreover, the Veteran demonstrated no significant impairment related to his right great toe, and no spontaneous guarding of the toe or recoil when the Veteran tried to stand or walk.  Further, no residual disability was detectable on x-ray performed in conjunction with the examination.  

In the absence of any functional loss of the right foot, the findings do not more nearly approximate or equate to a moderate foot injury, the criterion for the next higher rating under Diagnostic Code 5284.

While the Veteran did report experiencing some right great toe pain, the pain did not produce any functional loss and therefore did not raise to the level of a moderate foot injury, the criteria for a compensable rating under Diagnostic Code 5284 or painful motion under 38 C.F.R. § 4.59.  See Mitchell, 25 Vet. App. at 43 (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40); see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

For these reasons, the Board finds that the criteria for a compensable disability rating for the right great toe have not been met.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability levels and symptomatology, as the rating criteria specifically contemplate painful, noncompensable limitation of motion resulting from arthritis; symptomatic removed semilunar cartilage; and various severities of foot injuries.  In other words, the Veteran did not experience any symptomatology not already encompassed in the rating criteria, and the rating criteria provides for higher ratings based on more severe symptomatology.  According, the assigned schedular ratings are therefore adequate, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating based on Individual Unemployability (TDIU)

During his lifetime, the Veteran did not assert, and the evidence does not suggest, that he was unemployable as a result of his service-connected knee or toe disabilities.  Rather, the Veteran experienced severe dementia throughout the rating period, and as a result, was declared incompetent.  Thus, a TDIU claim has not been implicitly raised as part and parcel of the increased rating claims addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


Conclusion

For the foregoing reasons, the Board finds that the claims for higher ratings pertaining to the knees and right great toe must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating higher than 10 percent for a left knee disability is denied. 

A rating higher than 10 percent for a right knee disability is denied.  

A compensable rating for a right great toe disability is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


